                   Case 3:18-cv-02128-SB        Document 17             Filed 02/12/19   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     TRACY ICKES WHITE #904127
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Tracy.I.White@doj.state.or.us

     Attorneys for Defendants Department of Human Services and Carolina Caballero




                                 IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     RACHEL SAWYER and DUSTIN ARNOLD,                          Case No. 3:18-cv-02128-SB

                       Plaintiffs,                             REPLY IN SUPPORT OF DEFENDANTS
                                                               DHS AND CABALLERO'S MOTION TO
                                                               DISMISS
              v.

     LEGACY EMANUEL HOSPITAL &
     HEALTH CENTER, OREGON
     DEPARTMENT OF HUMAN SERVICES
     CHILD WELFARE, JAMES COUGHLIN,
     M.D., SUNSHINE CRONE, CAROLINA
     CABARELLO,

                       Defendants.


              Plaintiff’s brief misses the point of the motion to dismiss.

              First, the reason the second claim fails to state a claim for relief is that a claim for

     unlawful seizure can only be made by the person seized, in this case, the child. Kirkpatrick v.

     County of Washoe, 843 F.3d 784, 789-790 (9th Cir. 2016). Plaintiff’s arguments are applicable to

     a claim brought by the parents for their own rights, such as the first claim. They do not

Page 1 -   REPLY IN SUPPORT OF DEFENDANTS DHS AND CABALLERO'S MOTION TO
           DISMISS
           TIW/rrc/9444275-v1
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:18-cv-02128-SB          Document 17             Filed 02/12/19   Page 2 of 3




     resuscitate the second claim. The second claim for relief should be dismissed for failure to state

     a claim and failure to join a necessary party.

                Second, the third claim may provide support for the first claim, but it does not

     independently state a claim. If it is meant to state a section 1983 claim, it should say so. If it is

     duplicative of the first claim, it should just be dropped. Either way, ORS 419B.090(4) does not

     provide a basis for a free-standing claim, which plaintiffs do not deny. The third claim should be

     dismissed.

              Third, the argument for dismissal of the State from the section 1983 claims is not affected
     by the removal. The Supreme Court has ruled that Congress did not intend to include states

     within the parameters of the statute. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71

     (1989). Therefore, regardless of whether section 1983 claims are in state or in federal court, they

     cannot have the State as a defendant, absent a claim for equitable relief. Id. (rejecting section

     1983 claim against state that was filed in state court). The State should be dismissed from the

     first and second claims for relief.

              Fourth, again, since the third claim for relief is currently stated as a state law claim, it

     should not be brought against the individual defendant. Plaintiffs do not deny this conclusion,

     though they do argue the claim is not actually a state law claim. However, as the claim currently

     stands, it is a state law claim and therefore the individual defendant, Ms. Caballero, should be

     dismissed.




Page 2 -   REPLY IN SUPPORT OF DEFENDANTS DHS AND CABALLERO'S MOTION TO
           DISMISS
           TIW/rrc/9444275-v1
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
                 Case 3:18-cv-02128-SB        Document 17             Filed 02/12/19   Page 3 of 3




              For these reasons and those stated in the State defendants’ opening brief, all claims

     except the first one should be dismissed, and the State should be dismissed from even the first

     claim.

              DATED February 12 , 2019.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Tracy Ickes White
                                                           TRACY ICKES WHITE #904127
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4791
                                                           Tracy.I.White@doj.state.or.us
                                                           Of Attorneys for Defendants




Page 3 -   REPLY IN SUPPORT OF DEFENDANTS DHS AND CABALLERO'S MOTION TO
           DISMISS
           TIW/rrc/9444275-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
